UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7689


STEVE LESTER,

                Plaintiff - Appellant,

          v.

MICHAEL HENTHORNE OF LITTLER MENDELSON PC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Timothy M. Cain, District Judge.
(3:14-cv-03625-TMC)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steve     Lester    appeals        the        district     court’s     order

dismissing      his     42     U.S.C.     § 1983       (2012)       complaint      without

prejudice. *          The    district     court    referred          this   case    to   a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that the action be dismissed

and   advised        Lester     that    failure        to     timely     file    specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

              The     timely     filing     of     specific         objections      to    a

magistrate      judge’s       recommendation       is        necessary      to   preserve

appellate review of the substance of that recommendation when

the       parties     have     been     warned      of        the    consequences        of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Lester

has   waived        appellate    review     by     failing          to   file    specific

objections after receiving proper notice.                      Accordingly, we grant

Lester’s pending motion to amend his informal brief and affirm

the judgment of the district court.




      *
       We conclude that the district court’s order is final and
appealable as no amendment could cure the defect identified by
the district court.    See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).



                                           2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3